LEWIS, District Judge
(dissenting). I agree to the principle announced, that is, that we are confined to an inquiry of jurisdiction, and have no right of review beyond that; but dissent from its application, because I can see nothing in the record that renders conviction and sentence void.
There was civil war on the border (Prize Cases, 2 Black, 635) 17 L. Ed. 459), and the Punitive Expedition had extended into Mexico with that government’s consent for the purpose of bringing it to an end. Under those conditions our military forces carried with them all powers of discipline and order in the enforcement of the Articles of War. The Exchánge, 7 Cranch, 116, 139, 3 L. Ed. 287; Coleman v. Tennessee, 97 U. S. 509, 515, 24 L. Ed. 1118; Dow v. Johnson, 100 U. S. 165, 25 L. Ed. 632. The Charge against Crawford uses the exact words in Article 58, and Specification 2 states facts which brought him under the jurisdiction of the military court, and the manner in which the offense embodied in the Charge was committed, viz:
*508“In that Civilian Teamster J. I>. Crawford, Q. M. Corps, did feloniously assault Civilian Teamster Pat Watkins, Q. M. Corps, by shooting at him with a pistol with intent to kill.”
_ Crawford was found guilty on both Charge and Specification, and viewing them together, without ignoring either, as’ I think must be done, I am not able to conclude that he was charged, tried and convicted only of “assault” with intent to kill Watkins. The crime was stated in the Charge. The Specification, in the nature of a bill of particulars, -stated, with jurisdictional facts, the means used and the manner in which the criminal purpose was carried out. It did not annul, as a matter of pleading, the element of battery in the Charge. It did not purport to do so, and guilt as to both carries the necessary inference that Watkins was struck, if not by the bullett, otherwise by Crawford when the shots were being fired. Guilt on the Charge, was-of the crime. Guilt on the Specification, was of the facts in it, and those facts are consistent, and not inconsistent, with the Charge.
Furthermore, I cannot agree that assault and battery are joined as elements of the crime, but consider either sufficient; and they should be taken in the disjunctive, for in no other way can “assault” have meaning, as “battery” includes it. U. S. v. Wight (D. C.) 38 Fed. 106; 2 C. J. 1340, and cases. This is in accord with the usual statutory definition of the crime which Article. 58 was intended to cover.